
	
		II
		111th CONGRESS
		2d Session
		S. 3569
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 12, 2010
			Mr. Nelson of Florida
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To improve the ability of the National
		  Oceanic and Atmospheric Administration to respond to releases of subsea oil and
		  gas, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Subsea Hydrocarbon Imagery and
			 Planning Act of 2010.
		2.Improvements to National Oceanic and
			 Atmospheric Administration oil spill response
			(a)Subsea hydrocarbon reviewNot later than 45 days after the date of
			 the enactment of this Act, the Under Secretary for Oceans and Atmosphere shall
			 conduct a comprehensive review of the current state of the National Oceanic and
			 Atmospheric Administration and the capacity of the Administration to monitor,
			 map, and track subsea hydrocarbons.
			(b)ElementsThe review conducted under subsection (a)
			 shall include the following:
				(1)A review of protocol for application of
			 dispersants that contemplates the variables of temperature, pressure, and depth
			 of the site of release of hydrocarbons.
				(2)A review of technological capabilities to
			 detect the presence of subsea hydrocarbons at various concentrations and at
			 various depths within a water column resulting from releases of oil and natural
			 gas after a spill.
				(3)A review of technological capabilities for
			 expeditiously identifying the source (known as fingerprinting)
			 of subsea hydrocarbons.
				(4)A review of coastal and ocean current
			 modeling as it relates to predicting the trajectory of oil and natural
			 gas.
				(5)A review of the effect of subsea
			 hydrocarbons (all concentrations including down to hydrocarbon chains in
			 solution) on all levels of the food web, including evaluations of seafood
			 safety, toxicity to individuals, negative impacts to reproduction,
			 bioaccumulation, growth, and such other matters as the Under Secretary
			 considers appropriate.
				(6)Development of recommendations on
			 priorities for improving forecasting of movement of subsea hydrocarbons.
				(7)Development of recommendations for
			 long-term remote monitoring of subsea hydrocarbons after a spill, including
			 dissolved oxygen impacts.
				(8)Development of recommendations for
			 implementation of a Subsea Hydrocarbon Monitoring and Assessment program within
			 the Office of Response and Restoration.
				(c)Program requiredNot later than 1 year after the date of the
			 enactment of this Act, the Under Secretary shall establish a hydrocarbon
			 monitoring and assessment program. Such program shall be based on the
			 recommendations developed under the comprehensive review required by subsection
			 (a).
			(d)FundingNot later than 30 days after the date of
			 the enactment of this Act, out of any funds in the Oil Spill Liability Trust
			 Fund established by section 9509 of the Internal Revenue Code of 1986 not
			 otherwise appropriated, the Secretary of the Treasury shall transfer to the
			 Secretary of Commerce to carry out the provisions of this section $15,000,000
			 to remain available until expended.
			
